DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 07/11/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Regarding claims 12 and 13, the claims read “wherein the radii of at least two virtual concentric circles are determined such that the area of each region separated by the virtual concentric circles is equal, a new concentric circle is formed on the basis of an average radii of adjacent virtual concentric circles of the virtual concentric circles, and any one of the circular image converter group and the circular HIFU converter group is disposed on the formed new concentric circle” (Claim 12) and “wherein the radii of at least two virtual concentric circles are determined such that the area of each region separated by the virtual concentric circles is equal, a new concentric circle is formed at a location where the area of each region separated by the virtual concentric circles is divided into two, and any one of the circular image converter group and the circular HIFU converter group is disposed on the formed new concentric circle”. However, there is insufficient antecedent basis for “virtual concentric circles” within the claim. Claim 7, on which this claim depends does not recite virtual concentric circles, thus it is unclear whether these virtual concentric circles are intended to correspond to the actual arrangement of the image converters and/or the HIFU converters or an exemplary/figurative circle where the converters should be placed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Beach et al. US 6042556 A “Beach” and further in view of Raju et al. US 20110130663 A1 “Raju”.
Regarding claims 1, 4, 14 and 15, Beach teaches “An ultrasound treatment device comprising: a plurality of image converters configured to transmit ultrasound signals to a target and receive the signals reflected from the target to create an ultrasound image; a plurality of high intensity focused ultrasound (HIFU) converters configured to transmit ultrasound signals to the target to generate heat energy, thereby treating the tissue within a focusing area” (Claim 1) (“FIG. 4 is a diagram of an ultrasound transducer array layout for the transducer array of FIG. 2” [Column 4, Lines 57-58] and “FIG. 4 shows a transducer array 12 layout according to an embodiment of this invention. The transducer array includes an imaging array portion 36 and a HIFU array portion 38 concentrically surrounding the imaging array portion 36. The imaging array portion 36 includes a plurality of transducer elements 34a through 34k […] The HIFU array portion 38 includes a plurality of transducer elements 32a-32n” [Column 6, Lines 34-45] and “A high intensity focused ultrasound beam delivers high power to a small treatment volume (e.g. cubic millimeter volume range), while sparing treatment from the surrounding tissue” [Column 6, Line 66-Column 7, Line 2]. In high intensity ultrasound (HIFU) “the desired effect of treatment is heating of tissue within the treatment volume 16 resulting from absorption of the high intensity ultrasound” [Column 7, Lines 12-14]. Thus, the HIFU array portion 38 (i.e. the HIFU converters) is configured to transmit ultrasound signals to the target to generate heat energy. Thus, since the transducer array 12 includes a plurality of imaging transducer elements and a plurality of HIFU transducer elements, the transducer array 12 constitutes an ultrasound treatment device which comprises a plurality of image converters configured to transmit ultrasound signals to a target and receive the signals reflected from the target to create an ultrasound image and a plurality of high intensity focused ultrasound (HIFU) converters configured to transmit ultrasound signals to the target to generate heat energy, thereby treating the tissue within a focusing area.); 
“wherein the ultrasound treatment device is configured to determine an aperture of an array of the plurality of imaging converters, determine an aperture of an array of the plurality of HIFU converters, and selectively drive at least one of the arrays such that a difference in the apertures of converter arrays is within a predetermined value […] and are of different converter types formed to have frequency response characteristics of different center frequency bands” (Claim 1) (“During the calibration process of this invention, the processing and control unit 30 (see FIG. 3) adjusts the controls automatically to accurately focus the ultrasound burst on the desired treatment volume 16” [Column 6, Lines 9-12]. Therefore, the system of Beach includes a control unit that is configured to make adjustments so as to focus ultrasound bursts from the transducer array on the desired region of the body. Furthermore, Beach discloses “Pulses from the transmitters 26 travel along a respective delay line to a corresponding transducer element 32, 34. Aperture is a control of which respective transducer elements 32, 34 of array 12 are active. Thus, the aperture control determines which transducer elements are activated by the transmitter” [Column 5, Line 63-Column 6, Line 1]. Therefore, the aperture control is capable of selectively driving at least one of the arrays (i.e. corresponding to the transducer elements 32, 34). 
Furthermore, since the transducer array 12 includes an imaging array portion 36 and a HIFU array portion 38, the image converters and the HIFU converters constitute different converter types that are formed to have frequency response characteristics of different center frequency bands. Therefore, in order for the aperture control to determine which respective transducer elements 32 (i.e. the plurality of HIFU converters) and/or 34 (i.e. the plurality of image converters) to activate, under broadest reasonable interpretation, the ultrasound treatment device had to have determined an aperture of an array of the plurality of image converters (i.e. transducer elements 34) and an aperture of an array of the plurality of HIFU converters (i.e. transducer elements 32) in order to control their activation.);
“A control method for an ultrasound treatment device, comprising:(a) transmitting ultrasonic signals to a target and receiving the signals reflected from the target to create an ultrasound image of a target tissue for treatment” (Claim 14) (“FIG. 8 shows a high level flow chart 80 for an embodiment of the method of this invention. […] Referring to FIG. 8, at one step 82, diagnostic imaging is performed to identify and locate a treatment volume to be treated with HIFU energy. In doing so, diagnostic ultrasound pulses are transmitted from the imaging array portion 36 of the transducer array 12. The reflected ultrasound energy is then processed to view an image of the patient” [Column 7, Line 65-Column 8, Line 6]. Therefore, the method of FIG. 8 constitutes a control method for an ultrasound treatment device which performs the step of transmitting ultrasonic signals to a target and receiving signals reflected from the target to create an ultrasound image of a target tissue for treatment.);
“(b) transmitting ultrasonic signals to the target to generate heat energy, thereby treating the tissue within a focusing area, using a plurality of high intensity focused ultrasound (HIFU) converters disposed in different positions from the image converters on one surface of the probe assembly” (Claim 14) (“A time calibrated phase-inverted signal is then used for transmitting the high intensity focused ultrasound to the desired treatment volume. Thus, while phase inversion is applied, ultrasound energy is transmitted at step 94 from at least the HIFU array portion 38 to the treatment volume 16 at a HIFU intensity for achieving desired ultrasonic medical therapy of the treatment volume” [Column 10, Lines 7-13]. In high intensity ultrasound (HIFU) “the desired effect of treatment is heating of tissue within the treatment volume 16 resulting from absorption of the high intensity ultrasound” [Column 7, Lines 12-14]. Thus, the HIFU array portion 38 (i.e. the HIFU converters) is configured to transmit ultrasound signals to the target to generate heat energy. Additionally, the HIFU array portion 38 is shown in FIG. 4 and includes a plurality of HIFU converters disposed in different positions from the image converters (i.e. the imaging array portion 36) on one surface of the probe. Therefore, the method involves performing the step of transmitting ultrasonic signals to the target to generate heat energy, thereby treating the tissue within a focusing area, using a plurality of high intensity focused ultrasound (HIFU) converters disposed in different positions from the image converters on one surface of the probe assembly.);
“(c) transmitting ultrasonic signals to the target and receiving the signals reflected from the target to create an ultrasound image of the treated condition of the tissue, using the plurality of image converters, wherein the steps (b) and (c) are repeatedly performed at least once by controlling each of the image converters and the HIFU converters and the plurality of image converters and the plurality of HIFU converters are of different converter types” (Claim 14) (“At step 98, echoes of the HIFU beam are received at imaging elements 34 using harmonic bandpass filtering so as to monitor the HIFU treatment” [Column 10, Lines 29-32]. In order for the imaging elements 34 to use harmonic bandpass filtering to monitor the HIFU treatment, the method had to perform the step of transmitting ultrasonic signals to the target and receiving the signals reflected from the target to create an ultrasound image of the treated condition of the tissue using the plurality of image converters. Additionally, in order to monitor HIFU treatment, it is necessary to repeatedly perform steps (b) and (c) at least once by controlling each of the image converters and the HIFU converters, the plurality of image converters and the plurality of HIFU converters being of different converter types.);
“(d) maintaining an aperture difference, comprising: determining an aperture of an array of the plurality of image converters; determining an aperture of an array of the plurality of HIFU converters; selectively driving at least one of the arrays such that a difference in the apertures of converter arrays is within a predetermined value” (Claim 14) and “the steps (a) to (c) include selectively driving each of the image converters and the HIFU converters, and determining the aperture of the converter array by the driven converters” (Claim 15) (“During the calibration process of this invention, the processing and control unit 30 (see FIG. 3) adjusts the controls automatically to accurately focus the ultrasound burst on the desired treatment volume 16” [Column 6, Lines 9-12]. Therefore, the system of Beach includes a control unit that is configured to make adjustments so as to focus ultrasound bursts from the transducer array on the desired region of the body. Furthermore, Beach discloses “Pulses from the transmitters 26 travel along a respective delay line to a corresponding transducer element 32, 34. Aperture is a control of which respective transducer elements 32, 34 of array 12 are active. Thus, the aperture control determines which transducer elements are activated by the transmitter” [Column 5, Line 63-Column 6, Line 1]. Therefore, the aperture control is capable of selectively driving at least one of the arrays (i.e. corresponding to the transducer elements 32, 34) such that a difference in the apertures of converter arrays is within a predetermined value. In this case, the “transducer array 12 includes an imaging array portion 36 and a HIFU array portion 38 concentrically surrounding the imaging array portion 36 […] the HIFU array portion 38 includes a plurality of transducer elements 32a-32n. In one embodiment the HIFU array elements 32 and the imaging array elements 34 are of the same size” [Column 6, Lines 35-47]. Therefore, in order for the aperture control to determine which respective transducer elements 32 (i.e. the plurality of HIFU converters) and/or 34 (i.e. the plurality of image converters) to activate, under broadest reasonable interpretation, the control unit had to have determined an aperture of an array of the plurality of image converters (i.e. transducer elements 34) and an aperture of an array of the plurality of HIFU converters (i.e. transducer elements 32) in order to control their activation.).
Beach does not teach “wherein the image converters and the HIFU converters are each disposed in different positions across one surface of the probe assembly” (Claim 1) or “wherein the image converters and the HIFU converters are arranged randomly or in sparse array on one surface of the probe assembly” (Claims 4 and 15); or that the plurality of image converters are “disposed across one surface of a probe assembly” (Claim 14).
Raju is within the same field of endeavor as the claimed invention because it relates to an ultrasound phased array transducer for therapeutic applications such as tissue ablation, drug delivery, gene delivery, hyperthermia and clot dissolution [0001].
Raju teaches “wherein the image converters and the HIFU converters are each disposed in different positions across one surface of the probe assembly” (Claim 1) and “wherein the image converters and the HIFU converters are arranged randomly or in sparse array on one surface of the probe assembly” (Claims 4 and 15) and that the plurality of image converters are “disposed across one surface of a probe assembly” (Claim 14) (“Another featured embodiment of the invention herein is a preferentially steered phased ultrasound array having a plurality of ultrasound elements, such that a majority of larger elements of the ultrasound array are arranged on a first portion of the array and a majority of smaller ultrasound elements are arranged on a second portion of the array, and such that the first portion is closer to a preferred direction of steering than the second portion, the array resulting in greater focusing gain and reduced grating lobes compared to a conventional array having ultrasound elements arranged without regard to ultrasound element size and preferred direction of steering” [0008] and “FIG. 9 shows an example of a two-dimensional fully random array in a circular aperture” [0020] and “Random arrays previously described minimize grating lobes even when the element spacing is larger than .lamda./2, where .lamda. is the acoustic wavelength (E. Hutchinson et al., Aperiodic ultrasound phased array, PCT patent application serial number WO 97/17018; J. F. Hand et al., Arrays of quasi-randomly distributed ultrasound transducers, PCT patent application serial number WO 00/49598)” [0060]. As shown in FIG. 9, the larger and smaller elements are randomly distributed across the surface of the circular aperture. Furthermore, Raju discloses “While the random arrays are intended for therapy purposes, it is conceivable that the above embodiments can be applied to ultrasound imaging arrays as well” [0055]. Therefore, since the random arrays may be used for therapy as well as imaging, under broadest reasonable interpretation, the imaging transducer elements and the HIFU transducer elements of Beach can be arranged in the configuration shown in FIG. 9 of Raju to achieve greater focusing gain and reduced grating lobes compared to a conventional array.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound treatment device and method of Beach such that the plurality of image converters and the plurality of HIFU converters are disposed in different positions across one surface of the probe assembly and the image converters and the HIFU converters being arranged randomly as taught by Raju in order to achieve greater focusing gain and reduced (i.e. minimized) grating lobes when performing treatment [Raju: 0008, 0060]. According to Beach “In another embodiment, as shown in FIG. 4, the HIFU transducer elements 32 have a larger surface area than the imaging transducer elements 34” [Column 6, Lines 47-49]. Therefore, under broadest reasonable interpretation, the HIFU transducer elements 32 represent the larger elements shown in FIG. 9 of Raju and the imaging transducer elements 34 constitute the smaller elements shown in FIG. 9 of Raju. Configuring the HIFU transducer elements 32 and the imaging transducer elements 34 of Beach according to the formation shown in FIG. 9 of Raju would yield the predictable result of achieving greater focusing gain and reducing grating lobes when performing HIFU treatment within a patient.
Regarding claims 5 and 16, due to their dependence on claims 1 and 14, respectively, these claims inherit the references disclosed therein. That being said, Beach teaches “wherein the image converters and the HIFU converters form a circular image converter group and a circular HIFU converter group respectively by the same type of converter, and the circular image converter group and the circular HIFU converter group are arranged to form concentric circles having different radii” (Claims 5 and 16 (“The transducer array includes an imaging array portion 36 and a HIFU array portion 38 concentrically surrounding the imaging array portion 36 […] In other embodiments, the imaging array portion 36 is formed by a circular, triangular or multidimensional transducer array (e.g., 1.5 dimensional array or a 2 dimensional array)” [Column 6, Lines 35-44]. Thus, since the imaging array portion is formed by a circular array, the image converters form a circular image converter group. Furthermore, since the HIFU array portion 38 concentrically surrounds the imaging array portion 36, and the imaging array portion is formed by a circular array, the HIFU converter group is a circular HIFU converter group in order to concentrically surround the imaging array portion 36. Additionally, since the HIFU array portion 38 (i.e. HIFU converter group) is concentrically surrounding the imaging array portion (i.e. the image converter group) as shown in FIG. 4 and are formed as circular transducer arrays, the circular image converter group and the circular HIFU converter group are arranged to form concentric circles having different radii.);
“the steps (a) to (c) include selectively driving each of the image converters and the HIFU converters and determining the aperture of the converter array by the diameter of the driven converter group” (Claim 16) (“During the calibration process of this invention, the processing and control unit 30 (see FIG. 3) adjusts the controls automatically to accurately focus the ultrasound burst on the desired treatment volume 16” [Column 6, Lines 9-12]. Therefore, the system of Beach includes a control unit that is configured to make adjustments so as to focus ultrasound bursts from the transducer array on the desired region of the body. Furthermore, Beach discloses “Pulses from the transmitters 26 travel along a respective delay line to a corresponding transducer element 32, 34. Aperture is a control of which respective transducer elements 32, 34 of array 12 are active. Thus, the aperture control determines which transducer elements are activated by the transmitter” [Column 5, Line 63-Column 6, Line 1]. Therefore, the aperture control is capable of selectively driving at least one of the arrays (i.e. corresponding to the transducer elements 32, 34) such that a difference in the apertures of converter arrays is within a predetermined value. Therefore, in order for the aperture control to determine which respective transducer elements 32 (i.e. the plurality of HIFU converters) and/or 34 (i.e. the plurality of image converters) to activate, under broadest reasonable interpretation, the control unit had to have determined an aperture of the converter array by the diameter of the driven converter group (i.e. the plurality of image converters (i.e. transducer elements 34) or the plurality of HIFU converters (i.e. transducer elements 32)), in order to drive the image converters and the HIFU converters.).
Regarding claim 19, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, Beach teaches “wherein the image converters includes in the circular image converter group and the HIFU converters included in the circular HIFU converter group” (Claim 8) (“The transducer array includes an imaging array portion 36 and a HIFU array portion 38 concentrically surrounding the imaging array portion 36 […] In other embodiments, the imaging array portion 36 is formed by a circular, triangular or multidimensional transducer array (e.g., 1.5 dimensional array or a 2 dimensional array)” [Column 6, Lines 35-44]. Thus, since the imaging array portion is formed by a circular array, the image converters form a circular image converter group. Furthermore, since the HIFU array portion 38 concentrically surrounds the imaging array portion 36, and the imaging array portion is formed by a circular array, the HIFU converter group is a circular HIFU converter group in order to concentrically surround the imaging array portion 36.)
Beach does not teach that the converter groups “are disposed at a location where the influence of grating lobe generated by a gap between the converters is minimized”.
Raju teaches that the converter groups “are disposed at a location where the influence of grating lobe generated by a gap between the converters is minimized” (“Another featured embodiment of the invention herein is a preferentially steered phased ultrasound array having a plurality of ultrasound elements, such that a majority of larger elements of the ultrasound array are arranged on a first portion of the array and a majority of smaller ultrasound elements are arranged on a second portion of the array, and such that the first portion is closer to a preferred direction of steering than the second portion, the array resulting in greater focusing gain and reduced grating lobes compared to a conventional array having ultrasound elements arranged without regard to ultrasound element size and preferred direction of steering” [0008] and “FIG. 9 shows an example of a two-dimensional fully random array in a circular aperture” [0020] and “Random arrays previously described minimize grating lobes even when the element spacing is larger than .lamda./2, where .lamda. is the acoustic wavelength (E. Hutchinson et al., Aperiodic ultrasound phased array, PCT patent application serial number WO 97/17018; J. F. Hand et al., Arrays of quasi-randomly distributed ultrasound transducers, PCT patent application serial number WO 00/49598)” [0060]. As shown in FIG. 9, the larger and smaller elements are randomly distributed across the surface of the circular aperture. Furthermore, Raju discloses “While the random arrays are intended for therapy purposes, it is conceivable that the above embodiments can be applied to ultrasound imaging arrays as well” [0055]. Therefore, since the random arrays may be used for therapy as well as imaging, under broadest reasonable interpretation, the imaging transducer elements and the HIFU transducer elements of Beach can be arranged in the configuration shown in FIG. 9 of Raju to achieve greater focusing gain and reduced grating lobes compared to a conventional array.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound treatment device of Beach such that the plurality of image converters and the plurality of HIFU converters are disposed at a location where the influence of grating lobe generated by a gap between the converters is minimized as taught by Raju in order to achieve greater focusing gain and reduced (i.e. minimized) grating lobes when performing treatment [Raju: 0008, 0060]. When the grating lobe is not reduced in ultrasound imaging, the resulting image includes artifacts, thus making it more difficult for a user to identify regions of interest within the image. Furthermore, according to Beach “In another embodiment, as shown in FIG. 4, the HIFU transducer elements 32 have a larger surface area than the imaging transducer elements 34” [Column 6, Lines 47-49]. Therefore, under broadest reasonable interpretation, the HIFU transducer elements 32 represent the larger elements shown in FIG. 9 of Raju and the imaging transducer elements 34 constitute the smaller elements shown in FIG. 9 of Raju. Configuring the HIFU transducer elements 32 and the imaging transducer elements 34 of Beach according to the formation shown in FIG. 9 of Raju would yield the predictable result of achieving greater focusing gain and reducing grating lobes when performing HIFU treatment within a patient.
Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable by Beach et al. US 6042556 A “Beach” and further in view of Raju et al. US 20110130663 A1 “Raju” as applied to claims 1, 4-5, 14-16 and 19 above, and further in view of Rem-Bronneberg et al. US 20180264291 A1 “Rem-Bronneberg”.
Regarding claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Beach and Raju does not teach “wherein the HIFU converters have frequency response characteristic of lower center frequency band than the image converters, and the image converters and HIFU converters are configured to operate to obtain feedback of a treated condition through an image simultaneously with HIFU treatment”.
Rem-Bronneberg is within the same field of endeavor as the claimed invention because it relates to an ultrasound system for ultrasound therapy [Abstract].
Rem-Bronneberg teaches “wherein the HIFU converters have frequency response characteristic of lower center frequency band than the image converters, and the image converters and HIFU converters are configured to operate to obtain feedback of a treated condition through an image simultaneously with HIFU treatment” (“FIG. 5 illustrates the patch, wherein the transducer controller means 18 activate two groups of the transducers: G1 and G2 by applying a separate DC bias voltage and a.c.f. signal values to each group […] The innermost pattern can be formed by the group (in this example, the first group G1), which is activated to have the closets (shortest) average distance to the region of interest and to operate at a maximum frequency in a selected frequency range […] The outmost pattern can be formed by the group (in this example, the second group G2), which is activated to have the farthest (largest) average distance to the region of interest and to operate at a minimum frequency in the selected frequency range” [0052]. Since the second group G2 operates at a minimum frequency, under broadest reasonable interpretation, the second group constitutes a group HIFU converters. 
Furthermore, Rem-Bronneberg discloses “The ultrasound system according to claim 1, wherein transducer controller is adapted to [activate] a first group of the transducers arranged in a first pattern and arranged to operate at a first frequency; and a second group of the transducers arranged in a second pattern and arranged to operate at a second frequency being smaller than the first frequency” [Claim 2]. Therefore, since the frequency of the second group of transducers is smaller than the frequency of the first group of transducers and the second group operates at a minimum frequency in the selected frequency range, under broadest reasonable interpretation, the HIFU converters have frequency response characteristic of lower center frequency band than the image converters.);
Additionally, regarding the image converters and the HIFU converters being configured to operate to obtain feedback of a treated condition through an image simultaneously with HIFU treatment, Rem-Bronneberg discloses “The transducer controller 18 activates two groups of the CMUTs, wherein a first group G1 has the average distance to the tumor shorter than the average distance between the tumor and a second group G2. Both groups simultaneously transmit signal at two different frequencies, wherein the first group's frequency is higher than the second group's frequency: the first group's frequency I is 5 MHz and the second group's frequency II is 10 MHz” [0060] and “The transducer controller means may activate the transducers operating at different frequencies either simultaneously or in a predefined sequence” [0009]. Thus, since both groups of the CMUTs are activated simultaneously, and the first group’s frequency is 5 MHz (i.e. imaging converters) and the second group’s frequency is lower than the first group’s frequency (i.e. the HIFU converters), the image converters and the HIFU converters are configured to operate to obtain feedback of a treated condition through an image simultaneously with HIFU treatment.).
Regarding claims 3 and 6, due to their dependence on claims 2 and 1, respectively, these claims inherit the references disclosed therein. That being said, Beach and Raju do not teach “wherein the image 29converters have frequency response characteristic of a center frequency band of 3 MHz to 5 MHz, and the HIFU converters have frequency response characteristic of a center frequency band of 1 MHz to 1.5 MHz” (Claim 3) or “further configured to control the image converters and the HIFU converters to generate and apply ultrasonic signals of different center frequency bands, respectively” (Claim 6).
Rem-Bronneberg teaches “wherein the image 29converters have frequency response characteristic of a center frequency band of 3 MHz to 5 MHz, and the HIFU converters have frequency response characteristic of a center frequency band of 1 MHz to 1.5 MHz” (Claim 3) and “further configured to control the image converters and the HIFU converters to generate and apply ultrasonic signals of different center frequency bands, respectively” (Claim 6) (“The ultrasound system according to claim 1, wherein the variable frequency range expands from 500 kHz up to 10 MHz” [Claim 4]. Furthermore, in regard to the image and HIFU converters, Rem-Bronneberg discloses “FIG. 5 illustrates the patch, wherein the transducer controller means 18 activate two groups of the transducers: G1 and G2 by applying a separate DC bias voltage and a.c.f. signal values to each group […] The innermost pattern can be formed by the group (in this example, the first group G1), which is activated to have the closets (shortest) average distance to the region of interest and to operate at a maximum frequency in a selected frequency range […] The outmost pattern can be formed by the group (in this example, the second group G2), which is activated to have the farthest (largest) average distance to the region of interest and to operate at a minimum frequency in the selected frequency range” [0052]. Since the first group G1 operates at a maximum frequency, under broadest reasonable interpretation it constitutes a group of image converters. Conversely, since the second group G2 operates at a minimum frequency, under broadest reasonable interpretation it constitutes a group HIFU converters. Additionally, Rem-Bronneberg discloses wherein transducer controller is adapted to [activate] a first group of the transducers arranged in a first pattern and arranged to operate at a first frequency; and a second group of the transducers arranged in a second pattern and arranged to operate at a second frequency being smaller than the first frequency” [Claim 2]. Since the second group (i.e. the HIFU converters) operates at a frequency that is smaller than the frequency of the first group (i.e. the image converters) and the variable frequency range expands from 500 kHz up to 10 MHz, under broadest reasonable interpretation, the image 29converters can have a frequency response characteristic of a center frequency band of 3 MHz to 5 MHz, and the HIFU converters can have a frequency response characteristic of a center frequency band of 1 MHz to 1.5 MHz. Thus, the transducer controller 18 (i.e. the control unit) is configured to control the image converters and the HIFU converters to generate and apply ultrasonic signals of different center frequency band, respectively.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Beach and Raju such that the HIFU converters have frequency response characteristics of lower center frequency band than the image converters, obtaining feedback of a treated condition through and image simultaneously with HIFU treatment and the image 29converters having a frequency response characteristic of a center frequency band of 3 MHz to 5 MHz, and the HIFU converters have frequency response characteristic of a center frequency band of 1 MHz to 1.5 MHz as disclosed in Rem-Bronneberg in order to allow ultrasound treatment beams to reach the target region and to allow the user to assess the progression of treatment. HIFU treatment requires lower frequencies than ultrasound imaging transducers. Combining the prior art elements according to known techniques would yield the predictable result of providing the user with an indication of the progression of the HIFU treatment. 
Claims 7, 8, 11-13, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. US 6042556 A “Beach” and Raju et al. US 20110130663 A1 “Raju” as applied to claims 1, 4-5, 14-16 and 19 above, and further in view of Kim et al. US 20100076352 A1 “Kim”.
Regarding claim 7, Beach teaches “An ultrasound treatment device comprising: a plurality of image converters positioned on a probe assembly and configured to transmit ultrasonic signals to a target and receive the signals reflected from the target to create an ultrasound image”; and “a plurality of high intensity focused ultrasound (HIFU) converters positioned on the probe assembly configured to transmit ultrasonic signals to the target to generate heat energy, thereby treating the tissue within a focusing area” (“FIG. 4 is a diagram of an ultrasound transducer array layout for the transducer array of FIG. 2” [Column 4, Lines 57-58] and “FIG. 4 shows a transducer array 12 layout according to an embodiment of this invention. The transducer array includes an imaging array portion 36 and a HIFU array portion 38 concentrically surrounding the imaging array portion 36. The imaging array portion 36 includes a plurality of transducer elements 34a through 34k […] The HIFU array portion 38 includes a plurality of transducer elements 32a-32n” [Column 6, Lines 34-45] and “A high intensity focused ultrasound beam delivers high power to a small treatment volume (e.g. cubic millimeter volume range), while sparing treatment from the surrounding tissue” [Column 6, Line 66-Column 7, Line 2]. In high intensity ultrasound (HIFU)“the desired effect of treatment is heating of tissue within the treatment volume 16 resulting from absorption of the high intensity ultrasound” [Column 7, Lines 12-14]. Thus, the HIFU array portion (i.e. the HIFU converters) are configured to transmit ultrasound signals to the target to generate heat energy. Thus, since the transducer array 12 includes a plurality of imaging transducer elements and a plurality of HIFU transducer elements, the transducer array 12 constitutes an ultrasound treatment device which comprises a plurality of image converters configured to transmit ultrasound signals to a target and receive the signals reflected from the target to create an ultrasound image and a plurality of high intensity focused ultrasound (HIFU) converters configured to transmit ultrasound signals to the target to generate heat energy, thereby treating the tissue within a focusing area.); 
“wherein the plurality of image converters […] arranged across one surface of the probe assembly in a first circle and the plurality of HIFU converters are spaced from each other and arranged on the one surface of the probe assembly in a second circle such that the first and second circles form concentric circles having different radii” (“The transducer array includes an imaging array portion 36 and a HIFU array portion 38 concentrically surrounding the imaging array portion 36 […] In other embodiments, the imaging array portion 36 is formed by a circular, triangular or multidimensional transducer array (e.g., 1.5 dimensional array or a 2 dimensional array)” [Column 6, Lines 35-44]. Thus, since the imaging array portion is formed by a circular array, the image converters form a circular image converter group that is arranges across one surface of the probe assembly in a first circle. Furthermore, since the HIFU array portion 38 concentrically surrounds the imaging array portion 36, and the imaging array portion is formed by a circular array, the HIFU converter group is a circular HIFU converter group. Additionally, since the HIFU array portion 38 (i.e. HIFU converter group) is concentrically surrounding the imaging array portion (i.e. the image converter group) as shown in FIG. 4 and are formed as circular transducer arrays, the circular image converter group and the circular HIFU converter group are arranged to form concentric circles having different radii.
Beach does not teach wherein the plurality of image converters “are spaced from each other” or “wherein the first converters in each circular image converter group and in the circular HIFU converter group are randomly arranged such that they are offset from being side by side in a line”.
Raju teaches wherein the plurality of image converters “are spaced from each other” and “wherein the first converters in each circular image converter group and in the circular HIFU converter group are randomly arranged such that they are offset from being side by side in a line” (“Another featured embodiment of the invention herein is a preferentially steered phased ultrasound array having a plurality of ultrasound elements, such that a majority of larger elements of the ultrasound array are arranged on a first portion of the array and a majority of smaller ultrasound elements are arranged on a second portion of the array, and such that the first portion is closer to a preferred direction of steering than the second portion, the array resulting in greater focusing gain and reduced grating lobes compared to a conventional array having ultrasound elements arranged without regard to ultrasound element size and preferred direction of steering” [0008] and “FIG. 9 shows an example of a two-dimensional fully random array in a circular aperture” [0020] and “Random arrays previously described minimize grating lobes even when the element spacing is larger than .lamda./2, where .lamda. is the acoustic wavelength (E. Hutchinson et al., Aperiodic ultrasound phased array, PCT patent application serial number WO 97/17018; J. F. Hand et al., Arrays of quasi-randomly distributed ultrasound transducers, PCT patent application serial number WO 00/49598)” [0060]. As shown in FIG. 9, the larger and smaller elements are randomly distributed across the surface of the circular aperture and are arranged such that they are offset from being side by side in a line. Furthermore, Raju discloses “While the random arrays are intended for therapy purposes, it is conceivable that the above embodiments can be applied to ultrasound imaging arrays as well” [0055]. Therefore, since the random arrays may be used for therapy as well as imaging, under broadest reasonable interpretation, the imaging transducer elements and the HIFU transducer elements of Beach can be arranged in the configuration shown in FIG. 9 of Raju to achieve greater focusing gain and reduced grating lobes compared to a conventional array. Thus, the image converters are spaced from each other across one surface of the probe assembly and the first converters in each of the circular image converter group and in the circular HIFU group are randomly arranged such that they are offset from being side by side in a line.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound treatment device of Beach such that the plurality of image converters and the plurality of HIFU converters are disposed in different positions across one surface of the probe assembly and the image converters and the HIFU converters being arranged randomly as taught by Raju in order to achieve greater focusing gain and reduced (i.e. minimized) grating lobes when performing treatment [Raju: 0008, 0060]. According to Beach “In another embodiment, as shown in FIG. 4, the HIFU transducer elements 32 have a larger surface area than the imaging transducer elements 34” [Column 6, Lines 47-49]. Therefore, under broadest reasonable interpretation, the HIFU transducer elements 32 represent the larger elements shown in FIG. 9 of Raju and the imaging transducer elements 34 constitute the smaller elements shown in FIG. 9 of Raju. Configuring the HIFU transducer elements 32 and the imaging transducer elements 34 of Beach according to the formation shown in FIG. 9 of Raju would yield the predictable result of achieving greater focusing gain and reducing grating lobes when performing HIFU treatment within a patient.
The combination of Beach and Raju does not teach “wherein the image converters included in the circular image converter group and the HIFU converters includes in the circular HIFU converter groups are arranged at the same interval on each concentric circle”.
Kim teaches “wherein the image converters included in the circular image converter group and the circular HIFU converter group are arranged at the same interval on each concentric circle” (“the oscillation elements 110 forming a circular ultrasonic oscillator array 100 can be disposed in a ring shape and the oscillation elements 110 with different radii can be disposed on a concentric circle, as shown in FIG. 7” [0044]. In this case the oscillation elements 110 represent converters because oscillator elements 110 are “for generating ultrasonic beams” [Claim 1].  
In regard to those oscillation elements being arranged at the same interval, Kim discloses that “In the case where ultrasonic beams are radiated from the ultrasonic oscillation elements 110, which are symmetrical around the oscillation element located at the center, and a delay time distance between S1 and the remaining oscillation elements 110 is extended, a desired amount of a focus distance and direction can be obtained. That is, when a signal is applied with FIGS. 11 and 13 being coupled, a focus as shown in FIG. 15 can be obtained” [0069]. Additionally, FIG. 10 depicts the oscillation elements 110 as being equally spaces from one another, and “It is assumed that the illustrated oscillation elements 110 are sequentially assigned by S1, S2, S3, S4 and S5 from the top to the bottom. In this state, in the case where ultrasonic waves are generated from the oscillation elements 110 having a symmetrical relationship around the oscillation elements (110) S3, which is located at the center, that is, S1 and S5, and S2 and S4 at the same time, a waved surface of a curve can [be] obtained” [0063]. In order for the oscillation elements 110 to be symmetrical around the oscillation element located in the center, the elements have to be arranged at the same interval on the concentric circle depicted in FIG. 7, therefore under broadest reasonable interpretation, the oscillation elements can be arranged at the same interval on each concentric circle so as to focus the ultrasound beam to a specific point.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Beach and Raju such that the image converters and the HIFU converters are arranged at the same interval on each concentric circle as disclosed in Kim in order to focus the ultrasonic beam to a specific location within the patient. When the image converters and the HIFU converters are arranged symmetrically, it is easier to determine how the ultrasonic beam will be impacted based on the activation of each of the converters by the transducer controlling means (i.e. the control unit). For example, if the physician wanted to direct the ultrasound beam to a specific portion of the body by introducing a time delay to the signal, it would be necessary to know where the individual transducer elements are located so that they can be activated at the proper time to curve the ultrasound beam. If the transducer elements were not located symmetrically, (i.e. at the same interval on the concentric circle) this determination of the transducer element locations would become more difficult and time consuming. Combining the prior art elements according to known techniques would yield the predictable result of determining how the activation of the transducer elements would impact the transmission of ultrasound to the body.
Regarding claim 8, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, Beach teaches “wherein the image converters includes in the circular image converter group and the HIFU converters included in the circular HIFU converter group” (Claim 8) (“The transducer array includes an imaging array portion 36 and a HIFU array portion 38 concentrically surrounding the imaging array portion 36 […] In other embodiments, the imaging array portion 36 is formed by a circular, triangular or multidimensional transducer array (e.g., 1.5 dimensional array or a 2 dimensional array)” [Column 6, Lines 35-44]. Thus, since the imaging array portion is formed by a circular array, the image converters form a circular image converter group. Furthermore, since the HIFU array portion 38 concentrically surrounds the imaging array portion 36, and the imaging array portion is formed by a circular array, the HIFU converter group is a circular HIFU converter group in order to concentrically surround the imaging array portion 36.)
Beach does not teach that the converter groups “are disposed at a location where the influence of grating lobe generated by a gap between the converters is minimized”.
Raju teaches that the converter groups “are disposed at a location where the influence of grating lobe generated by a gap between the converters is minimized” (“Another featured embodiment of the invention herein is a preferentially steered phased ultrasound array having a plurality of ultrasound elements, such that a majority of larger elements of the ultrasound array are arranged on a first portion of the array and a majority of smaller ultrasound elements are arranged on a second portion of the array, and such that the first portion is closer to a preferred direction of steering than the second portion, the array resulting in greater focusing gain and reduced grating lobes compared to a conventional array having ultrasound elements arranged without regard to ultrasound element size and preferred direction of steering” [0008] and “FIG. 9 shows an example of a two-dimensional fully random array in a circular aperture” [0020] and “Random arrays previously described minimize grating lobes even when the element spacing is larger than .lamda./2, where .lamda. is the acoustic wavelength (E. Hutchinson et al., Aperiodic ultrasound phased array, PCT patent application serial number WO 97/17018; J. F. Hand et al., Arrays of quasi-randomly distributed ultrasound transducers, PCT patent application serial number WO 00/49598)” [0060]. As shown in FIG. 9, the larger and smaller elements are randomly distributed across the surface of the circular aperture. Furthermore, Raju discloses “While the random arrays are intended for therapy purposes, it is conceivable that the above embodiments can be applied to ultrasound imaging arrays as well” [0055]. Therefore, since the random arrays may be used for therapy as well as imaging, under broadest reasonable interpretation, the imaging transducer elements and the HIFU transducer elements of Beach can be arranged in the configuration shown in FIG. 9 of Raju to achieve greater focusing gain and reduced grating lobes compared to a conventional array.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound treatment device of Beach such that the plurality of image converters and the plurality of HIFU converters are disposed at a location where the influence of grating lobe generated by a gap between the converters is minimized as taught by Raju in order to achieve greater focusing gain and reduced (i.e. minimized) grating lobes when performing treatment [Raju: 0008, 0060]. When the grating lobe is not reduced in ultrasound imaging, the resulting image includes artifacts, thus making it more difficult for a user to identify regions of interest within the image. Furthermore, according to Beach “In another embodiment, as shown in FIG. 4, the HIFU transducer elements 32 have a larger surface area than the imaging transducer elements 34” [Column 6, Lines 47-49]. Therefore, under broadest reasonable interpretation, the HIFU transducer elements 32 represent the larger elements shown in FIG. 9 of Raju and the imaging transducer elements 34 constitute the smaller elements shown in FIG. 9 of Raju. Configuring the HIFU transducer elements 32 and the imaging transducer elements 34 of Beach according to the formation shown in FIG. 9 of Raju would yield the predictable result of achieving greater focusing gain and reducing grating lobes when performing HIFU treatment within a patient.
Regarding claim 11, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, the combination of Beach and Raju does not teach “wherein the circular image converter group and the circular HIFU converter group are arranged such that adjacent concentric circles have the same interval”.
Kim teaches “wherein the circular image converter group and the circular HIFU converter group are arranged such that adjacent concentric circles have the same interval” (“the oscillation elements 110 forming a circular ultrasonic oscillator array 100 can be disposed in a ring shape and the oscillation elements 110 with different radii can be disposed on a concentric circle, as shown in FIG. 7” [0044]. In this case the oscillation elements 110 represent converters because oscillator elements 110 are “for generating ultrasonic beams” [Claim 1].  
In regard to those oscillation elements on adjacent concentric circles being arranged at the same interval, Kim discloses that “In the case where ultrasonic beams are radiated from the ultrasonic oscillation elements 110, which are symmetrical around the oscillation element located at the center, and a delay time distance between S1 and the remaining oscillation elements 110 is extended, a desired amount of a focus distance and direction can be obtained. That is, when a signal is applied with FIGS. 11 and 13 being coupled, a focus as shown in FIG. 15 can be obtained” [0069]. Additionally, FIG. 10 depicts the oscillation elements 110 as being equally spaces from one another, and “It is assumed that the illustrated oscillation elements 110 are sequentially assigned by S1, S2, S3, S4 and S5 from the top to the bottom. In this state, in the case where ultrasonic waves are generated from the oscillation elements 110 having a symmetrical relationship around the oscillation elements (110) S. S3, which is located at the center, that is, S1 and S5, and S2 and S4 at the same time, a waved surface of a curve can [be] obtained” [0063]. In order for the oscillation elements 110 to be symmetrical around the oscillation element located in the center, the elements on the adjacent concentric circles have to be arranged at the same interval on the concentric circle depicted in FIG. 7, therefore under broadest reasonable interpretation, the oscillation elements 110 (i.e. image converter and HIFU converter groups) can be arranged on adjacent concentric circles can have the same interval so as to focus the ultrasound beam to a specific point.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Beach and Raju such that the image converters and the HIFU converters are arranged such that adjacent concentric circles have the same interval as disclosed in Kim in order to focus the ultrasonic beam to a specific location within the patient. When the image converters and the HIFU converters are arranged symmetrically, it is easier to determine how the ultrasonic beam will be impacted based on the activation of each of the converters by the transducer controlling means (i.e. the control unit). For example, if the physician wanted to direct the ultrasound beam to a specific portion of the body by introducing a time delay to the signal, it would be necessary to know where the individual transducer elements are located so that they can be activated at the proper time to curve the ultrasound beam. If the transducer elements were not located symmetrically, (i.e. at the same interval on the concentric circle) this determination of the transducer element locations would become more difficult and time consuming.
Regarding claims 12 and 13, due to their dependence on claim 7, these claims inherit the references disclosed therein. That being said, the combination of Beach and Raju does not teach “wherein the radii of at least two virtual concentric circles are determined such that the area of each region separated by the virtual concentric circles is equal, a new concentric circle is formed on the basis of an average of radii of adjacent virtual concentric circles of the virtual concentric circles, and any one of the circular image converter group and the circular HIFU converter group is disposed on the formed new concentric circle” (Claim 12) or “wherein the radii of at least two virtual concentric circles are determined such that the area of each region separated by the virtual concentric circles is equal, a new concentric circle is formed at a location where the area of each region separated by the virtual concentric circles is divided into two, and any one of the circular image converter group and the circular HIFU converter group is disposed on the formed new concentric circle” (Claim 13).
Kim teaches “wherein the radii of at least two virtual concentric circles are determined such that the area of each region separated by the virtual concentric circles is equal, a new concentric circle is formed on the basis of an average of radii of adjacent virtual concentric circles of the virtual concentric circles, and any one of the circular image converter group and the circular HIFU converter group is disposed on the formed new concentric circle” (Claim 12) and “wherein the radii of at least two virtual concentric circles are determined such that the area of each region separated by the virtual concentric circles is equal, a new concentric circle is formed at a location where the area of each region separated by the virtual concentric circles is divided into two, and any one of the circular image converter group and the circular HIFU converter group is disposed on the formed new concentric circle” (Claim 13) (“the oscillation elements 110 forming a circular ultrasonic oscillator array 100 can be disposed in a ring shape and the oscillation elements 110 with different radii can be disposed on a concentric circle as shown in FIG. 7” [0044]. As shown in FIG. 7, the concentric circles are spaced equally apart, therefore under broadest reasonable interpretation, virtual concentric circles between the concentric circles would also be equally distanced. In order to space the rings 110 equally, under broadest reasonable interpretation the radii of at least two virtual concentric circles (i.e. the white sections between the rings of oscillation elements 110) had to have been determined in order for the area of each region separated by the virtual concentric circles to be equal. 
Additionally, in regard to new concentric circles being formed on the basis of an average of radii of adjacent virtual concentric circles, Kim discloses “wherein a length of a diameter or one side of the ultrasonic oscillator array 100 is in the range of 15 to 30 cm” [Claim 3]. Since the diameter of the ultrasonic oscillator array can vary, under broadest reasonable interpretation, additional virtual concentric circles can be used to project the location of the new concentric circles included in the oscillator array. Thus, the average radii of the adjacent virtual concentric circles would influence the spacing of the additional new concentric circles. Therefore, under broadest reasonable interpretation, new concentric circles can be formed at locations where the area of each region separated by the virtual concentric circles is divided into two. Finally, since the oscillation elements 110 can be disposed on the concentric circles in FIG. 7, under broadest reasonable interpretation, any one of the circular image converter group and the circular HIFU converter group disclosed in Beach can be formed on the new concentric circle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Beach and Raju to include the virtual concentric circles as taught by Kim in order to provide equal spacing of the concentric circles on which the image converter and HIFU converter groups are placed. By utilizing virtual concentric circles when expanding the size of the ultrasonic oscillator array (i.e. the probe array), the oscillation elements (i.e. the transducer elements) can be spaced evenly along the concentric circles. When the image converters and the HIFU converters are arranged symmetrically, it is easier to determine how the ultrasonic beam will be impacted based on the activation of each of the converters by the transducer controlling means (i.e. the control unit). For example, if the physician wanted to direct the ultrasound beam to a specific portion of the body by introducing a time delay to the signal, it would be necessary to know where the individual transducer elements are located so that they can be activated at the proper time to curve the ultrasound beam. If the transducer elements were not located symmetrically, (i.e. at the same interval on the concentric circle) this determination of the transducer element locations would become more difficult and time consuming.
Regarding claim 17, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, Beach teaches “wherein the steps (a)(to (c) include selectively driving converters” (“During the calibration process of this invention, the processing and control unit 30 (see FIG. 3) adjusts the controls automatically to accurately focus the ultrasound burst on the desired treatment volume 16” [Column 6, Lines 9-12]. Therefore, the system of Beach includes a control unit that is configured to make adjustments so as to focus ultrasound bursts from the transducer array on the desired region of the body. Furthermore, Beach discloses “Pulses from the transmitters 26 travel along a respective delay line to a corresponding transducer element 32, 34. Aperture is a control of which respective transducer elements 32, 34 of array 12 are active. Thus, the aperture control determines which transducer elements are activated by the transmitter” [Column 5, Line 63-Column 6, Line 1]. Therefore, the aperture control is capable of selectively driving at least one of the arrays (i.e. corresponding to the transducer elements 32, 34).
The combination of Beach and Raju does not teach that the converters are “arranged at the same interval on each concentric circle among the image converters in the circular image converter group and the HIFU converters included in the circular HIFU converter group”.
Kim teaches that the converters are “arranged at the same interval on each concentric circle among the image converters in the circular image converter group and the HIFU converters included in the circular HIFU converter group” (“the oscillation elements 110 forming a circular ultrasonic oscillator array 100 can be disposed in a ring shape and the oscillation elements 110 with different radii can be disposed on a concentric circle, as shown in FIG. 7” [0044]. In this case, the oscillation elements 110 represent converters because oscillator elements 110 are “for generating ultrasonic beams” [Claim 1].  In regard to those oscillation elements being arranged at the same interval, Kim discloses that “In the case where ultrasonic beams are radiated from the ultrasonic oscillation elements 110, which are symmetrical around the oscillation element located at the center, and a delay time distance between S1 and the remaining oscillation elements 110 is extended, a desired amount of a focus distance and direction can be obtained. That is, when a signal is applied with FIGS. 11 and 13 being coupled, a focus as shown in FIG. 15 can be obtained” [0069]. Additionally, FIG. 10 depicts the oscillation elements 110 as being equally spaces from one another, and “It is assumed that the illustrated oscillation elements 110 are sequentially assigned by S1, S2, S3, S4 and S5 from the top to the bottom. In this state, in the case where ultrasonic waves are generated from the oscillation elements 110 having a symmetrical relationship around the oscillation elements (110) S. S3, which is located at the center, that is, S1 and S5, and S2 and S4 at the same time, a waved surface of a curve can [be] obtained” [0063]. In order for the oscillation elements 110 to be symmetrical around the oscillation element located in the center, the elements have to be arranged at the same interval on the concentric circle depicted in FIG. 7, therefore under broadest reasonable interpretation, the oscillation elements (i.e. the image converter and HIFU converter groups) can be arranged at the same interval on each concentric circle so as to focus the ultrasound beam to a specific point.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Beach and Raju to include the converters being arrangement at the same interval on each concentric circle as disclosed in Kim in order to assess the status of the HIFU ultrasonic treatment and to focus the ultrasonic beam to a specific location within the patient. When the image converters and the HIFU converters are arranged symmetrically (i.e. at the same interval on each concentric circle), it is easier to determine how the ultrasonic beam will be directed based on the activation of each of the converters by the transducer controlling means (i.e. the control unit). For example, if the physician wanted to direct the ultrasound beam to a specific portion of the body by introducing a time delay to the signal, it would be necessary to know where the individual transducer elements are located so that they can be activated at the proper time to curve the ultrasound beam. If the transducer elements were not located symmetrically, (i.e. at the same interval on the concentric circle) this determination of the transducer element locations would become more difficult and time consuming. Combining the prior art elements according to known techniques would yield the predictable result of determining how the ultrasound beam will be directed when performing a series of treatment and imaging cycles to enable a physician to generate a treatment plan that minimizes the chance of damaging to surrounding tissue.
Regarding claim 21, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, Beach teaches “wherein the image converters included in the circular image converter group and the HIFU converters included in the circular HIFU converter group are of different converter types” (“The transducer array includes an imaging array portion 36 and a HIFU array portion 38 concentrically surrounding the imaging array portion 36 […] In other embodiments, the imaging array portion 36 is formed by a circular, triangular or multidimensional transducer array (e.g., 1.5 dimensional array or a 2 dimensional array)” [Column 6, Lines 35-44]. Thus, since the imaging array portion is formed by a circular array, the image converters form a circular image converter group. Furthermore, since the HIFU array portion 38 concentrically surrounds the imaging array portion 36, and the imaging array portion is formed by a circular array, the HIFU converter group is a circular HIFU converter group in order to concentrically surround the imaging array portion 36. Furthermore, since the transducer array 12 includes an imaging array portion and a HIFU array portion, under broadest reasonable interpretation, the image converters and the HIFU converters constitute different converter types that are formed to have frequency response characteristics of different center frequency bands.)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. US 6042556 A “Beach”, Raju et al. US 20110130663 A1 “Raju” and Kim et al. US 20100076352 A1 “Kim” as applied to claims 7, 8, 11-13 and 21 above, and further in view of Rem-Bronneberg et al. US 20180264291 A1 “Rem-Bronneberg”.
Regarding claim 10, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, the combination of Beach, Raju and Kim does not teach “wherein the circular image converter group and the HIFU converter group are repeatedly arranged in an alternating manner in a direction in which the radius increases from a center of the probe assembly and the plurality of image converters and the plurality of HIFU converters are configured to operate to obtain feedback of a treated condition through an image simultaneously with HIFU treatment”.
Rem-Bronneberg teaches “wherein the circular image converter group and the HIFU converter group are repeatedly arranged in an alternating manner in a direction in which the radius increases from a center of the probe assembly and the plurality of image converters and the plurality of HIFU converters are configured to operate to obtain feedback of a treated condition through an image simultaneously with HIFU treatment” (“The formation of the group’s pattern operating at different frequencies in the concentric circles provides an opportunity of more homogenous exposure of the region of interest with high intensity ultrasound” [0011]. Since these group patterns are arranged in concentric circles, under broadest reasonable interpretation each one of these concentric circles is associated with a specific radius that increases from a center of the probe assembly (i.e. patch 14). Furthermore, Rem-Bronneberg discloses “In an embodiment of the invention the patterns of the transducers groups form concentric shapes, wherein a group having an innermost pattern is adapted to operate at a first frequency being a maximum frequency of the activated groups and a group having an outermost pattern is adapted to operate at a second frequency being smaller than the first frequency, said second frequency is a minimum frequency of the activated groups” [0010]. Since the patterns of the transducer groups can operate at different frequencies in concentric circles and the innermost pattern (i.e. image converter group) and the outermost pattern (i.e. the HIFU converter group) can be operated at a maximum and minimum frequencies, respectively, under broadest reasonable interpretation, the groups can be arranged in a circular image converter group and a circular HIFU converter group.
In regard to the groups being repeatedly arranged in an alternating manner, Rem-Bronneberg discloses “In present embodiment the groups of the transducers form concentric pattern in array. It shall be understood that more than two groups can be activated. A gradual reduction of frequency of the activated groups forming the concentric shaped patterns allows compensating for the frequency dependent acoustic wave attenuation” [0052]. As shown in FIG. 5, group 1 (i.e. G1) and group 2 (i.e. G2) are arranged on the patch 14 (i.e. the probe assembly) and each group is associated with a specific radius, which increases from a center of the probe assembly (i.e. patch 14). Since more than two groups can be activated and the groups of the transducers form a concentric pattern, under broadest reasonable interpretation, the additional groups can be arranged such that the activation of the groups is repeatedly arranged in an alternating manner (i.e. there can be multiple circular image converter groups and multiple circular HIFU converter groups).);
Additionally, regarding the image converters and the HIFU converters being configured to operate to obtain feedback of a treated condition through an image simultaneously with HIFU treatment, Rem-Bronneberg discloses “The transducer controller 18 activates two groups of the CMUTs, wherein a first group G1 has the average distance to the tumor shorter than the average distance between the tumor and a second group G2. Both groups simultaneously transmit signal at two different frequencies, wherein the first group's frequency is higher than the second group's frequency: the first group's frequency I is 5 MHz and the second group's frequency II is 10 MHz” [0060] and “The transducer controller means may activate the transducers operating at different frequencies either simultaneously or in a predefined sequence” [0009]. Thus, since both groups of the CMUTs are activated simultaneously, and the first group’s frequency is 5 MHz (i.e. imaging converters) and the second group’s frequency is lower than the first group’s frequency (i.e. the HIFU converters), the image converters and the HIFU converters are configured to operate to obtain feedback of a treated condition through an image simultaneously with HIFU treatment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Beach, Raju and Kim to include obtaining feedback of a treated condition through and image simultaneously with HIFU treatment as disclosed in Rem-Bronneberg in order to allow ultrasound treatment beams to reach the target region and to allow the user to assess the progression of treatment. Configuring the image converters and HIFU converters in an alternating manner would allow for imaging and treatment ultrasound beams to be targeted to a treatment area with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of providing the user with an indication of the progression of the HIFU treatment. 
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. US 6042556 A “Beach” and Raju et al. US 20110130663 A1 “Raju” as applied to claims 1, 4-5, 14-16 and 19 above, and further in view of Rem-Bronneberg et al. US 20180264291 A1 “Rem-Bronneberg”.  
Regarding claim 18, due to its dependence on claim 16, this claim inherits the references discloses therein. That being said, the combination of Beach and Raju does not teach that the circular image converter group and the circular HIFU converter group and “repeatedly arranged in an alternating manner in a direction in which the radius increases from a center of the probe assembly”.
 Rem-Bronneberg teaches that the circular image converter group and the circular HIFU converter group and “repeatedly arranged in an alternating manner in a direction in which the radius increases from a center of the probe assembly” (“In present embodiment the groups of the transducers form concentric pattern in array. It shall be understood that more than two groups can be activated. A gradual reduction of frequency of the activated groups forming the concentric shaped patterns allows compensating for the frequency dependent acoustic wave attenuation” [0052]. As shown in FIG. 5, group 1 (i.e. G1) and group 2 (i.e. G2) are arranged on the patch 14 (i.e. the probe assembly) and each group is associated with a specific radius, which increases from a center of the probe assembly (i.e. patch 14). Since more than two groups can be activated and the groups of the transducers form a concentric pattern, under broadest reasonable interpretation, the additional groups can be arranged such that the activation of the groups is repeatedly arranged in an alternating manner (i.e. there can be multiple circular image converter groups and multiple circular HIFU converter groups).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Beach and Raju to the alternating arrangement of the image converter group and the circular HIFU converter groups as disclosed in Rem-Bronneberg in order to allow ultrasound treatment beams to reach the target region and to allow the user to assess the progression of treatment. Configuring the image converters and HIFU converters in an alternating manner would allow for imaging and treatment ultrasound beams to be targeted to a treatment area with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of providing the user with an indication of the progression of the HIFU treatment. 
Regarding claim 20, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, the combination of Beach and Raju does not teach “wherein the HIFU converters have frequency response characteristic of lower center frequency band than the image converters” or “the steps (a) to (c) are performed concurrently and include generating and applying ultrasonic signals of different center frequency bands to each of the image converters and the HIFU converters to obtain feedback of a treated condition through an image simultaneously with HIFU treatment”.
Rem-Bronneberg teaches “wherein the HIFU converters have frequency response characteristic of lower center frequency band than the image converters” (“FIG. 5 illustrates the patch, wherein the transducer controller means 18 activate two groups of the transducers: G1 and G2 by applying a separate DC bias voltage and a.c.f. signal values to each group […] The innermost pattern can be formed by the group (in this example, the first group G1), which is activated to have the closets (shortest) average distance to the region of interest and to operate at a maximum frequency in a selected frequency range […] The outmost pattern can be formed by the group (in this example, the second group G2), which is activated to have the farthest (largest) average distance to the region of interest and to operate at a minimum frequency in the selected frequency range” [0052]. Since the second group G2 operates at a minimum frequency, under broadest reasonable interpretation, the second group constitutes a group HIFU converters. Furthermore, Rem-Bronneberg discloses “The ultrasound system according to claim 1, wherein transducer controller is adapted to [activate] a first group of the transducers arranged in a first pattern and arranged to operate at a first frequency; and a second group of the transducers arranged in a second pattern and arranged to operate at a second frequency being smaller than the first frequency” [Claim 2]. Therefore, since the frequency of the second group of transducers is smaller than the frequency of the first group of transducers and the second group operates at a minimum frequency in the selected frequency range, under broadest reasonable interpretation, the HIFU converters have frequency response characteristic of lower center frequency band than the image converters.); and 
“the steps (a) to (c) are performed concurrently and include generating and applying ultrasonic signals of different center frequency bands to each of the image converters and the HIFU converters to obtain feedback of a treated condition through an image simultaneously with HIFU treatment” (“FIG. 5 illustrates the patch, wherein the transducer controller means 18 activate two groups of the transducers: G1 and G2 by applying a separate DC bias voltage and a.c.f. signal values to each group […] The innermost pattern can be formed by the group (in this example, the first group G1), which is activated to have the closets (shortest) average distance to the region of interest and to operate at a maximum frequency in a selected frequency range […] The outmost pattern can be formed by the group (in this example, the second group G2), which is activated to have the farthest (largest) average distance to the region of interest and to operate at a minimum frequency in the selected frequency range” [0052]. Since the first group G1 operates at a maximum frequency, under broadest reasonable interpretation, it constitutes a group of image converters. Conversely, since the second group G2 operates at a minimum frequency, under broadest reasonable interpretation it constitutes a group HIFU converters. Since the transducer controller means can activate the group 1 (i.e. the image converter group) to operate at a maximum frequency and can activate the group 2 (i.e. the HIFU converter group) to operate at a minimum frequency, under broadest reasonable interpretation, the frequency controlling means (i.e. the control unit) is capable of generating and applying ultrasonic signals of different center frequency bands to each of the image converters and the HIFU converters.).
Additionally, regarding the image converters and the HIFU converters being configured to operate to obtain feedback of a treated condition through an image simultaneously with HIFU treatment, Rem-Bronneberg discloses “The transducer controller 18 activates two groups of the CMUTs, wherein a first group G1 has the average distance to the tumor shorter than the average distance between the tumor and a second group G2. Both groups simultaneously transmit signal at two different frequencies, wherein the first group's frequency is higher than the second group's frequency: the first group's frequency I is 5 MHz and the second group's frequency II is 10 MHz” [0060] and “The transducer controller means may activate the transducers operating at different frequencies either simultaneously or in a predefined sequence” [0009]. Thus, since both groups of the CMUTs are activated simultaneously, and the first group’s frequency is 5 MHz (i.e. imaging converters) and the second group’s frequency is lower than the first group’s frequency (i.e. the HIFU converters), the image converters and the HIFU converters are configured to operate to obtain feedback of a treated condition through an image simultaneously with HIFU treatment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Beach and Raju to include obtaining feedback of a treated condition through and image simultaneously with HIFU treatment as disclosed in Rem-Bronneberg in order to allow ultrasound treatment beams to reach the target region and to allow the user to assess the progression of treatment. Configuring the image converters and HIFU converters in an alternating manner would allow for imaging and treatment ultrasound beams to be targeted to a treatment area with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of providing the user with an indication of the progression of the HIFU treatment.
Response to Arguments
Applicant’s arguments, see Remarks page 10-14, filed on 07/11/2022, with respect to the rejection(s) of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.
Regarding claim 1, the applicant argues that the rejection is in error because one of ordinary skill in the art would not modify Rem-Bronneberg as alleged because Rem-Bronneberg explicitly teaches away from the claimed configuration. The examiner respectfully agrees since the CMUT transducers may be used for both ultrasound treatment and imaging capabilities. Therefore, Rem-Bronneberg does not include distinct imaging converters and HIFU converters. Additionally, the examiner acknowledges that the modification of Rem-Bronneberg as set forth in the rejection would render the device of Rem-Bronneberg inoperable for its intended purpose since the different frequencies of the groups do not perform different functions. Additionally, the examiner acknowledges that Rem-Bronneberg does not teach that the “imaging converter and the HIFU converters are each disposed in different positions across one surface of the probe assembly” as recited in the amended claim 1. The examiner acknowledges that there is support for this limitation within the specification in paragraphs [0050-0051] and in FIG. 5. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Beach et al. US 6042556 A “Beach” and Raju et al. US 20110130663 A1 “Raju” as stated in the 35 U.S.C. 103 section above.
Regarding claims 2, 3, 5 and 6, which depend either directly or indirectly from on independent claim 1, the examiner respectfully asserts that these claims are subject to the new ground(s) of rejection set forth in the 35 U.S.C. 103 section above.
Regarding claim 4, which depends on independent claim 1, the examiner respectfully asserts that this claim is subject to the new ground(s) of rejection set forth in the 35 U.S.C. 103 section above.
Regarding claims 7, 10-13 and 21, the applicant respectfully asserts that these claims are subject to the new ground(s) of rejection as stated in the 35 U.S.C. 103 section above.
Regarding claim 12, the applicant argues that the tertiary reference of Kim does not teach that the “the radii of at least two virtual concentric circles are determined such that the area of each region separated by the virtual concentric circles is equal […]”. 
The examiner respectfully asserts that Kim was relied upon to teach the groups of transducer elements being arranged in adjacent concentric circles. Specifically, Kim discloses “the oscillation elements 110 forming a circular ultrasonic oscillator array 100 can be disposed in a ring shape and the oscillation elements 110 with different radii can be disposed on a concentric circle as shown in FIG. 7” [0044]. Therefore, since the oscillation elements 110 are disposed in a ring shape, there are multiple oscillation (i.e. transducer) elements within each ring, the ring constituting a group of converters. Furthermore, the applicant argues that the rejection of claim 12 ignores the claim language that recites “wherein the radii of at least two virtual concentric circles are determined such that the area of each region separated by the virtual concentric circles is equal”. However, the examiner respectfully asserts that this limitation was addressed within the rejection of claim 12. Specifically, the rejection states that “As shown, in FIG. 7 the concentric circles are spaced equally apart, therefore under broadest reasonable interpretation, virtual concentric circles between the concentric circles would also be equally distanced”. In order to separate the concentric circles equally, under broadest reasonable interpretation, the radii of at least two virtual concentric circles (i.e. the white circles between the oscillation elements 110) had to have been determined such that the area of each region separated by the virtual concentric circles is equal to result in equally spaced rings of oscillation elements 110. 
The examiner respectfully notes that claims 12 and 13 are subject to the new ground(s) of rejection set forth in the 35 U.S.C. 103 section and the 35 U.S.C. 112 sections above.
Regarding claim 8, which depends on independent claim 7, the examiner respectfully asserts that this claim is subject to the new ground(s) of rejection set forth in the 35 U.S.C. 103 section above.
Regarding claim 14, 16-18 and 20, the applicant the applicant argues that the rejection is faulty. The examiner respectfully agrees. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Beach et al. US 6042556 A “Beach” and Raju et al. US 20110130663 A1 “Raju” as stated in the 35 U.S.C. 103 section above.
Regarding claims 15 and 19, which depend on independent claim 14, the examiner respectfully asserts that these claims are subject to the new ground(s) of rejection set forth in the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Son et al. US 20160007960 A1 “Son” is pertinent to the applicant’s disclosure because it discloses “an ultrasound medical apparatus is provided, which includes an imaging transducer including a plurality of transducer elements each configured to transmit an imaging ultrasound to a target object, a plurality of treatment transducers each configured to transmit a high-intensity ultrasound to a focal point corresponding to a specific focal-point information of the target object” [0007].

              Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793